Citation Nr: 1721225	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-34 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for right shoulder disability.
 
2. Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active duty from June 1997 to November 2007.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, inter alia, denied claims for service connection for right shoulder and knee disabilities.

The Board remanded the claims in December 2015 for further development.  After further action, the RO issued a supplemental statement of the case in March 2016.  For the reasons indicated below, the Board finds that the RO substantially complied with the December 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 


FINDINGS OF FACT

1.  The Veteran does not have a right shoulder disability that is due to disease or injury in service.

2.  The Veteran does not have a right knee disability that is due to disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for right knee disability are not met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duty to notify was satisfied by a letters on July 21, 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs; military personnel records; and VA examinations reports from September 2010 and February 2016.  Moreover, his statements in support of the claim are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.  

In December 2015, the Board remanded the claims to schedule the Veteran for VA examinations to determine the etiology of his right shoulder condition and right knee tendonitis.  Pursuant to the Board's remand instructions, the RO scheduled the Veteran to for VA examinations in February 2016, which the Board finds to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).    

The Board therefore finds that there has been substantial compliance with the Board's prior remand order, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. at 268, where the Board's remand instructions were substantially complied with).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

In the absence of proof of present disability there can be no successful claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be present as a current disability, there must be evidence of the condition at some time during the claim period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Right Shoulder Disability

The Veteran contends that he has a right shoulder disability as a result of his military service, specifically due to physical training three times per week for 10 years.

The STRs do not contain any reference to complaints, treatments, or diagnoses relating to the right shoulder.  Further, in an August 2010 letter, the Veteran stated that he was never seen for his right shoulder while in service.  He contended that his pain was from physical training where he did pull-ups three times a week for 10 years.  In addition, in his VA Form 9, the Veteran reported that his right shoulder "clicked" but did not hurt during service, and that it currently "clicked" and hurt when he rotated it.  He also contended that the condition was from his M16 and having the buttstock in his right shoulder.

A February 2016 VA examination report reflects that the Veteran did not have a current diagnosis associated with a right shoulder condition.  The Veteran complained of right shoulder pain with an onset in service, but denied any known injury or inciting event, and stated that he did not seek treatment for it while in service.  He described the pain as "bones rubbing when [he] rotate[d his] shoulder," associated with popping, and worse with overhead use of his arms.  He reported that he worked as a full-time mechanic and had no functional or occupational limitations due to the right shoulder pain.  On physical examination, range of motion was abnormal, but the examiner found that this was normal for the Veteran's body type.  X-rays of the right and left shoulder revealed no evidence of acute fracture in the bilateral shoulders, joint spaces within normal limits, and no suspicious osseous lesion or bony destructive changes.  There was no significant soft tissue abnormality bilaterally.  The examiner's impression was unremarkable right and left shoulders.  The examiner opined that the Veteran's right shoulder condition was less likely than not caused by or incurred in service.  She noted that although the Veteran gave a historical account of right shoulder pain and "popping," there was no evidence in the available records of a right shoulder condition either during or after service.  She also noted that the examination of the bilateral shoulders was normal, and that bilateral shoulder x-rays were negative.  She concluded that the Veteran had a normal bilateral shoulder examination and that there was no pathology or identifiable disease present, and therefore causality with military service was not established.

Based on review of the evidence of record, the Board finds that service connection for a right shoulder condition is not warranted.

The Board notes the Veteran's statements requesting that he be scheduled for a magnetic resonance imaging or computerized tomography scan to attempt to determine the nature and etiology of any current right shoulder disability.  However, "[m]edical professionals are presumed competent to do their job."  Schertz v. Shinseki, 26 Vet. App. 362, 369 (2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (applying presumption of regularity to medical examiners' competence); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).  The determination as to whether a particular test is required to determine the nature and etiology of a disorder is a medical question best answered by a trained health care professional. Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (the Board cannot render its own independent medical judgments) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).
  
Moreover, there is no indication that the VA examiner did not properly examine the Veteran or take his statements into consideration.  To the contrary, the examiner indicated that she reviewed the entire claims file and conducted an in-person examination of the Veteran.  She also noted his statements concerning pain and functional loss due to pain.  Nevertheless, the examiner found that there was no diagnosis associated with a right shoulder condition.  Specifically, she found that range of motion was normal, that there was no tenderness on palpation, no crepitus, and no pain with weight-bearing.  She explained that, although the Veteran reported right shoulder pain since service, there were no records documenting any treatment, diagnosis, or complaints in- or post-service, and that the examination revealed normal bilateral shoulders.  As such, she opined that the Veteran's right shoulder condition was less likely than not due to or related to service because there was no pathology or identifiable disease of the right shoulder.

The Board notes that a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").The Veteran is competent to describe his right shoulder symptoms, such as pain and clicking.  The question of whether such symptoms could constitute a disability for purposes of the VA compensation laws and regulations is one that the courts have not definitively answered.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131);  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) ("Mr. Sanchez-Benitez presents an interesting, indeed perplexing, question, but not one that we need or can decide in this appeal").  However, in Sanchez-Benitez, the Federal Circuit held that, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of disability that has resulted from a disease or injury that occurred in service.  Id. at 1361-1362.   Thus, a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury."  Id.  In this case, the above evidence and analysis reflects that the Veteran's symptoms of pain and clicking of the right shoulder are not due to disease or injury.  It follows that they are not due to disease or injury in service.

Moreover, while the Veteran is competent to report his right shoulder symptoms, the question of whether these symptoms are due to a disease or injury relates to an internal medical process that extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran's own assertions as to the etiology of his right shoulder symptoms are not competent.   

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran does not have a right shoulder disability due to disease or injury in service.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Right Knee Disability

The Veteran contends that he experiences right knee tendonitis as a result of military service.

STRs in October 1999 reflect that the Veteran complained of right knee pain with walking and running.  He denied any history of right knee injury, and x-rays were negative.  He was diagnosed with right iliotibial tendonitis.  An undated record notes tendonitis in the right knee.  A September 2001 and December 2006 Report of Medical Examination was normal for knee problems, but noted that the Veteran complained of right knee pain in 1999, which had resolved.  The Veteran' s July 2007 separation Report of Medical Examination likewise revealed no right knee problems, and noted that the Veteran's 1999 right knee complaint had resolved.

A September 2010 VA examination report documents that the Veteran was diagnosed with a right knee Iliotibial Band Syndrome in 1999 during service, which resolved that same year.  The Veteran reported that he experienced lack of endurance and pain, but that he did not have weakness, stiffness, swelling, heat, redness, giving way, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  He stated that he was not and had never received treatment for his condition.  During examination, the Veteran walked with a normal gait, there was evidence of abnormal weight-bearing on the feet in form of callosities.  The examiner noted grinding in the right and left knees, but no evidence of locking pain, genu recurvatum or crepitus, edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, guarding of movement, malalignment, and drainage.  Range of motion was normal, stability testing was normal, and x-rays were normal.  The examiner concluded that a diagnosis for a right knee condition was not possible because the x-ray was negative and the only positive finding was grinding at both knees.

A February 2016 VA examination report documents the diagnoses of right Iliotibial Band Syndrome and knee tendonitis during service, as well as the Veteran's report that his right knee problems resolved while in service but reoccurred "a couple years after [he] got out."  He stated that the pain was aggravated by running and alleviated with rest and stretching.  He reported that the last time he had pain was four years ago while running.  Range of motion was within normal limits, and x-rays were negative.  The examiner referred to the September 2010 VA examination's finding of "grinding in both knees" and explained that the finding was "a nonspecific examination finding of no clinical significance as to warrant a diagnosis at that time."  She noted that there was no history of documented continuing complaints or treatments to indicate a chronic disabling knee condition, and that the VA examination and bilateral knee x-rays were normal.  She concluded that the conditions of right Iliotibial Band Syndrome and knee tendonitis diagnosed while in military service were "overuse injuries that occurred primarily in runners and/or in jumpers."  She explained that "these conditions typically resolved in several weeks to months without long lasting effects or sequelae."  The examiner opined that there was no chronicity of care of Right Iliotibial Band Syndrome and knee tendonitis in the STRs or in the years proximal to military service.  She opined that the conditions of right Iliotibial Band Syndrome and knee tendonitis were resolved without residuals due to the normal VA examination and the lack of pathology; as such, she found that causality with military service was not established.

Based on review of the evidence of record, the Board finds that service connection for right knee tendonitis is not warranted.

The Board notes the Veteran's statements requesting that he be scheduled for a magnetic resonance imaging or computerized tomography scan to diagnose his disability.  As noted above, however, "[m]edical professionals are presumed competent to do their job."  Schertz, 26 Vet. App. at 369, and the determination as to whether a particular test is required to determine the nature and etiology of a disorder is a medical question best answered by a trained health care professional. Rucker, 10 Vet. App. at 74.

Moreover, as noted above, there is no indication that the VA examiner did not properly examine the Veteran or take his statements into consideration.  To the contrary, the examiner referred to the Veteran's STRs during her examination, as well as the September 2010 VA examination, and conducted an in-person examination of the Veteran.  She also noted his statements concerning pain and functional loss due to pain.  Nevertheless, the examiner found that there was no diagnosis associated with a right knee condition.  Specifically, she noted the examination was normal, and that the September 2010 finding that there was grinding in both knees of no clinical significance as to warrant a diagnosis.  Further, she explained that the Veteran's in-service diagnoses were overuse injuries that occurred primarily in runners and/or in jumpers, and which typically resolved in several weeks to months without long lasting effects or sequelae.  As such, she opined that causality with military service was not established.  Further, the Board notes that STRs indicate, and the Veteran corroborates, that his right knee condition resolved during service, and reoccurred "a couple years after [he] got out." 

As noted above, a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1).  The Veteran is competent to describe his right knee pain and other symptoms.  The question of whether such symptoms could constitute a disability for purposes of the VA compensation laws and regulations is one that the courts have not definitively answered.  See Joyner, 766 F.3d at 1396, n. 1; Sanchez-Benitez, 259 F.3d at 1362.  However, in Sanchez-Benitez, the Federal Circuit held that, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of disability that has resulted from a disease or injury that occurred in service.  Id. at 1361-1362.   Thus, a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury."  Id.  In this case, the above evidence and analysis reflects that the Veteran's symptoms of right knee pain, lack of endurance, and grinding are not due to disease or injury.  It follows that they are not due to disease or injury in service.

Moreover, while the Veteran is competent to report his right knee symptoms, the question of whether these symptoms are due to a disease or injury relates to an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Veteran's own assertions as to the etiology of his right knee symptoms are not competent.   

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran does not have a right knee disability due to disease or injury in service.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.






ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for right knee disability is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


